peter l ax and beverly b ax petitioners v commissioner of internal revenue respondent docket no filed date p-h’s llc faced various risks p-h formed sms as a cap- tive insurance_company and in and llc paid sms premiums for coverage of the risks by sms llc deducted the premiums and the deductions were passed through to ps’ tax returns after audit the irs disallowed the deductions and stated in the notice_of_deficiency nod you did not establish that the amount shown was a insurance expense and b paid ps filed a petition in the tax_court disputing the nod and r filed an answer that did not make any affirmative allegations as to the disallowed insurance expense deductions after the case was stricken from a trial calendar and continued generally r moved for leave to amend his answer to assert that a petitioners’ use through solely controlled flow-through entities of a micro-captive insurance arrangement in and lacked economic_substance and b amounts paid as premiums through the micro-captive arrangement were neither ordinary nor necessary and to allege facts in support of those assertions ps oppose the motion for leave citing 562_us_44 and arguing that the administrative_procedure_act and 318_us_80 bar respondent from raising new grounds to support his final united_states tax_court reports agency action beyond those grounds originally stated in the notice of final agency action held chenery may restrict a reviewing court from relying on reasons not considered by an agency in its determinations but only as to matters that con- gress has exclusively entrusted to the administrative agency whereas congress has expressly authorized the tax_court to redetermine tax_liabilities in a deficiency case the enactment of the apa did not disturb the regime for deficiency litigation that congress had previously enacted therefore in a defi- ciency case r may plead grounds not in the nod this allow- ance is not at odds with the uniform approach to judicial review of administrative action that is called for in mayo foundation held further where no trial date has been set and ample time remains for discovery no prejudice results to p from r’s being allowed to add to his answer new_matter in this instance lack of economic_substance held further the answer does not otherwise assert new_matter under rule a david d aughtry and patrick j mccann for petitioners randall g durfee for respondent opinion gustafson judge pursuant to sec_6212 sec_1 the internal_revenue_service irs determined deficiencies in tax and penalties under sec_6662 for petitioners peter l and beverly b ax for and the principal adjustment giving rise to these deficiencies was the irs’s dis- allowance of deductions claimed for insurance expenses mr and mrs ax petitioned this court pursuant to sec_6213 for redetermination of these deficiencies and pen- alties now before us is a motion filed by respondent the commissioner of the irs for leave to file an amendment to his answer in order to affirmatively allege facts in support of two new issues petitioners object to the motion and their principal contentions are that administrative law unless otherwise indicated all section references are to the internal_revenue_code u s c the code as amended and in effect for the years in issue and all rule references are to the tax_court rules of prac- tice and procedure like the commissioner we use the phrase new issues to describe the contentions in the proffered amendment to the answer without indicating thereby whether those new issues constitute new_matter for purposes of rule a we address new_matter in part iii of the discussion below ax v commissioner bars the raising of both these new issues that the raising of the new issues unfairly prejudices petitioners and that one of the new issues is inadequately pleaded we will over- rule petitioners’ objections and will grant the commissioner’s motion for leave to file an amendment to his answer background petitioners’ insurance premium deductions for purposes of respondent’s motion for leave we take the background of this case to be as alleged by petitioners as fol- lows peter owns phoenix capital management llc phoenix which bought kwikmed in since that time kwikmed has devoted substantial resources to developing a comprehensive online access tool to sell a limited class of legend drugs over the internet given the economic threat its innovative business model poses to the deeply-entrenched brick-and-mortar drug store industry peter and his company face the constant threat of litigation and administrative actions in various states unable to procure commercial coverage for much of that risk peter formed sms insurance_company ltd sms to provide some of the needed coverage under sec_831 during and phoenix obtained insurance from sms across a broad range of risks including administrative action computer oper- ations and data reputational damage business income expense and commercial terrorism insurance policies covering phoenix’ internet busi- ness for that coverage phoenix paid dollar_figure in insurance premiums in and dollar_figure for phoenix deducted those premiums and passed the tax consequences through to the joint individual income_tax returns which peter and beverly filed the irs audited those returns and issued a notice_of_deficiency disallowing these deductions the irs’s notice_of_deficiency the irs issued its notice_of_deficiency nod on sep- tember the notice explained the disallowance of phoenix’s insurance deductions by stating we adjusted your return in accordance with the examination results of the s_corporation return phoenix’s form_1120s of which you are a shareholder see the attached forms 4505-a sic for medit marketing inc and phoenix capital management llc the attached form_4605 examination changes-partner- ships fiduciaries small_business corporations and domestic international sales corporations for phoenix united_states tax_court reports reflected the disallowance of insurance expenses of dollar_figure for and dollar_figure for an attached form 886a explanation of items for phoenix further explained since you did not establish that the amount shown was a insurance expense and b paid the amount is not deductible in addition to these phoenix insurance expenses which peti- tioners explicitly address in their opposition the nod also disallowed a deduction of a smaller amount-dollar_figure- for insurance expenses claimed by medit marketing inc medit another entity owned by petitioners the expenses of which flowed through to their return the medit disallow- ance is explained thus on form 886a since you did not establish that a part of the insurance expense claimed on your tax_return was ordinary and necessary to your business we have disallowed the aggregate amount shown further it is determined that the amounts disallowed were not paid to an insurance_company and that they were not paid for insurance tax_court proceedings on date petitioners timely filed their petition in this court echoing the above-quoted language in the form 886a attached to the nod the petition alleges in paragraph h and i that in issuing the nod the commissioner erred as to each of the two years in issue by disallowing the phoenix insurance expense deductions and b y asserting that the amount_paid for insur- ance was not somehow an insurance expense and not paid and therefore not deductible the petition alleges in para- graph n that the irs erred with regard to the disallow- ance as to medit for the commissioner filed his answer on date the answer generally denied the allegations in the petition but it did not make any affirmative allegations as to the dis- allowed insurance expense deductions petitioners’ counsel provided respondent’s counsel with substantial information about the case in may and date on date the commissioner filed a motion for leave to file an amendment to his answer specifically the commissioner moves- ax v commissioner pursuant to tax_court rule a for leave to file an amendment to answer to affirmatively allege facts in support of new issues specifi- cally in the amendment to answer lodged with the court at the same time as the filing of this motion respondent raises the issue of whether petitioners’ use of the micro-captive insurance arrangement lacked eco- nomic substance additionally out of an abundance of caution respondent affirmatively alleges that premiums that funded the micro- captive arrangement were neither ordinary nor necessary expenses even though this issue is implicit in the notice_of_deficiency respondent acknowledges that he will bear the burden_of_proof with respect to the micro-captive arrangement’s lack of economic_substance disallowing the insurance related deductions because such expenses were neither ordinary nor necessary however is implicit in the notice_of_deficiency respondent however makes the related affirmative allega- tions out of an abundance of caution accordingly respondent does not bear the burden of proving that such expenses were ordinary and nec- essary respondent continues to maintain that the micro-captive insurance arrangement does not constitute insurance for federal_income_tax pur- poses see 312_us_531 as stated in the notice_of_deficiency the general allegations that the commissioner asks leave to plead are that- a petitioners’ use through solely controlled flow-through entities of a micro-captive insurance arrangement in and lacked eco- nomic substance and b amounts paid as premiums through the micro-captive arrangement were neither ordinary nor necessary and in support of those general allegations the amendment to the answer include sec_35 paragraphs identified as a through ii that allege among other things that the mar- keting of the micro-insurance arrangement was for the sole purpose of reducing petitioners’ taxable_income that risks purportedly covered included reputational damage damage from a competitor entering the market costs related to tax audits climate change and loss of key customers that some of the risks involved were non-insurable that the payments of terrorism insurance premiums by phoenix to third par- ties and by third parties to sms were reciprocal that the premiums were grossly in excess of the fair_market_value of comparable coverage that t he payment of premiums by phoenix to sms in and had no economic united_states tax_court reports effect other than reducing petitioners’ income_tax_liability and that p etitioners did not intend for premiums_paid to have any economic_effect other than generating income_tax deductions petitioners oppose the commissioner’s motion for leave and they summarize their contentions as follows petitioners object to the granting of leave essentially on three grounds first the administrative_procedure_act apa bars an agency’s attempt to bolster a final agency action on a post hoc basis second respondent’s reply effectively admits he has no cause for the delay in leveling the vague factual allegations which perpetuate the prejudice by failing to provide meaningful notice third both the economic sub- stance and ordinary and necessary grounds would constitute new matters under tax_court rule a which invoke the tax_court rule b heightened pleading standards the amendment fails to meet we now address these three contentions discussion i in a deficiency case under sec_6213 administrative law does not bar the commissioner from asserting grounds not stated in the agency’s notice_of_deficiency petitioners summarize their administrative law contention by stating since the supreme court in 562_us_44 rejected the concept of tax exceptionalism the administrative_procedure_act and 318_us_80 bar respondent from raising new grounds to support his final agency action beyond those grounds originally stated in the notice of final agency action this argument distorts mayo foundation chenery i and the apa petitioners characterize 318_us_80 and 332_us_194 as the foundational apa opinions since chenery i predates the apa we understand this statement to mean that chenery i is part of the adminis- trative law foundation of the apa ax v commissioner a the chenery i principle does not apply to deficiency cases the actual holding in chenery i chenery i which pre-dates the apa does restrict the government’s ability to defend agency action on the basis of grounds not actually cited by the agency but its holding is narrower than petitioners’ argument presumes petitioners accurately quote chenery i when they argue chenery mandates the orderly functioning of the process of review requires that the grounds upon which the administrative agency acted be clearly disclosed and adequately sustained ‘ the administrative process will best be vindicated by clarity in its exercise ’ chenery corp u s pincite quoting 313_us_177 also t he grounds upon which an administrative order must be judged are those upon which the record discloses that its action was based id pincite therefore respondent cannot add post-hoc grounds to support the final agency action in the notice_of_deficiency however petitioners’ therefore does not at all follow because they have erred in selectively extracting statements from chenery i that case does not apply to all agency action that is subject_to judicial review instead the opinion plainly states if an order is valid only as a determination of policy or judgment which the agency alone is authorized to make and which it has not made a judicial judgment cannot be made to do service for an administrative judgment for purposes of affirming no less than reversing its orders an appellate court cannot intrude upon the domain which congress has exclusively entrusted to an administrative agency id pincite emphasis added that is where congress has committed an action solely to agency discretion a reviewing court can only review the decision that the agency made a court cannot perform a pseudo-review of a hypothetical decision that was not made by the agency but that the court might have made if it were the agency chenery i says nothing about circumstances in which congress has authorized a court to make its own see also chenery ii u s pincite a reviewing court in dealing with a determination or judgment which an administrative agency alone is authorized to make must judge the propriety of such action solely by the grounds invoked by the agency emphasis added united_states tax_court reports determinations-which is precisely the circumstance of the tax court’s jurisdiction over deficiency cases as we now show the statutes governing deficiency litigation the irs is authorized to determine a deficiency in a taxpayer’s income_tax and to send the taxpayer notice of that deficiency sec_6212 the taxpayer is then entitled to file a petition with the tax_court for a redetermination of the deficiency sec_6213 emphasis added that is the irs determines and the tax_court does not merely review but redetermin es moreover the scope of a deficiency case may be expanded beyond the notice_of_deficiency in the irs’s favor pursuant to sec_6214 t he tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added by the same token the scope of a deficiency case may also be expanded beyond the notice_of_deficiency in the tax- payer’s favor pursuant to sec_6512 sec_6512 overpayment determined by tax_court - jurisdiction to determine - i f the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year in respect of which the secretary determined the deficiency or finds that there is a deficiency but that the taxpayer has made an overpay- ment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment emphasis added thus the statutes plainly provide that tax_court deficiency litigation may extend beyond issues raised in the notice_of_deficiency also at odds with petitioners’ attempted application of chenery i to tax_court review of an nod is sec_7522 the jurisdiction to determine a deficiency greater than in the notice has existed since and jurisdiction to determine overpayments has ex- isted since see 122_tc_32 va- cated 439_f3d_1009 9th cir -ie since long before congress en- acted the apa discussed in part i b below in ax v commissioner that section requires that an nod shall describe the basis for the tax due but the consequence when the basis is not describe d does not bear out petitioners’ position rather a n inadequate description under the preceding sentence shall not invalidate such notice id furthermore sec_7491 entitled burden shifts where taxpayer produces credible_evidence implies that the taxpayer generally has the burden_of_proof and explicitly provides that the burden sometimes shifts -ie that the irs shall have the burden_of_proof in certain cir- cumstances sec_7491 sec_7491 imposes on the irs the burden of production in any court_proceeding with respect to the liability of any individual for any penalty the internal_revenue_code thus reflects congress’s intention that the tax_court will decide deficiency cases not by reviewing the agency’s determinations for abuses of discre- tion but by deciding issues according to the evidence con- sequently the chenery i principle simply has no application to this deficiency case b the apa does not support petitioners’ argument deficiency litigation pre-dated and survived the apa the administrative_procedure_act created norms for judicial review of agency action see u s c secs entitled judicial review but in enacting the apa in congress did not write on an entirely blank slate rather for more than years irs notices of deficiency had been reviewed by this court’s predecessors under the stat- utes from which the current sec_6213 was derived and a significant body of jurisprudence as to deficiency case juris- diction had developed nonetheless petitioners cite the apa to argue as follows the apa separately imposes upon the reviewing court in mandatory terms the obligation to hold unlawful and set_aside any agency action finding s and conclusion s found to be unwarranted by the facts to the extent the facts are subject_to trial de novo by the reviewing court u s c sec_706 here too the petition contends that the findings and conclusions in the notice are unwarranted by the facts the agency action finding and conclusion are disputed-not some post-hoc rationalization thus petitioners acknowledge that deficiency cases are sub- ject to trial de novo see u s c sec_706 but they united_states tax_court reports contend that in that de novo trial the tax_court must address only the agency action findings and conclusions see id ie as reflected in the nod even if they otherwise reasonably construe u s c sec_706 petitioners overlook a more basic apa provision that contradicts their position title u s c sec_703 form and venue of proceeding provides the form of proceeding for judicial review is the special statutory review proceeding relevant to the subject matter in a court specified by statute or in the absence or inadequacy thereof any applicable form of legal action including actions for declaratory judgments or writs of prohibitory or mandatory injunction or habeas corpus in a court of com- petent jurisdiction if no special statutory review proceeding is applicable the action for judicial review may be brought against the united_states the agency by its official title or the appropriate officer except to the extent that prior adequate and exclusive opportunity for judicial review is provided by law agency action is subject_to judicial review in civil or criminal proceedings for judicial enforcement emphasis added a deficiency case is one such special statutory review pro- ceeding and the tax_court is the court specified by statute before the apa prior adequate and exclusive opportunity for judicial review of a notice_of_deficiency was provided in the predecessor statutes to sec_6213 a -ie in sec_272 of the internal_revenue_code_of_1939 as in effect when the apa was enacted in by its terms then u s c sec_704 thus left undisturbed the deficiency case regime described above in part i a see 122_tc_32 thornton j concurring vacated 439_f3d_1009 9th cir when the internal_revenue_code was revised and reenacted in see also u s c sec_704 agency action made reviewable by statute and final agency action for which there is no other adequate remedy in a court are subject_to judicial review sec_6213 is the statute that makes an nod reviewable and there is therefore an adequate remedy for errors in agency action reflected in an nod see also u s c sec_702 nothing herein affects the power or duty_of the court to deny relief on any other appropriate legal or equitable ground thus nothing in the apa affects the power of the tax_court to deny a taxpayer in a deficiency case relief on other appropriate legal ground s including those outside the nod that are raised pursuant to sec_6214 by the commissioner or by sec_6512 by the taxpayer ax v commissioner the deficiency case regime remained ie in sec_6213 the numbering that has remained to the present as the u s supreme court stated in 487_us_879 when congress enacted the apa to provide a general authorization for review of agency action in the district courts it did not intend that general grant of jurisdiction to duplicate the previously established special statutory procedures relating to specific agencies to the same effect the u s court_of_appeals for the fourth cir- cuit had previously held in a deficiency case that the tax_court is not subject_to the administrative_procedure_act o’dwyer v commissi266_f2d_575 4th cir aff ’g 28_tc_698 deficiency litigation has always included new_matter petitioners’ proposal-that a deficiency case be confined to issues in the nod-would be a radical innovation that not only is at odds with the statutes discussed above but that also would change longstanding practice under rule a t he burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter pleaded in the answer it shall be upon the respondent emphasis added the rules have so provided as to new_matter since soon after deficiency litigation first began to be held in this court’s predecessor the board_of_tax_appeals bta this provision as to the burden_of_proof on new_matter persisted when the bta became the tax_court of the united_states in 9-and it was therefore in effect when congress enacted the apa the new_matter provision per- sisted in after the court was reconstituted as an article i court to be known as the united_states tax_court when see 2_bta_1359 rule the burden_of_proof shall be upon the petitioner except that in respect of any new_matter of fact pleaded in his answer it shall be upon the respondent see 7_tc_1002 rule provides ‘the burden_of_proof shall be upon the petitioner except as otherwise pro- vided by statute and except that in respect of any new_matter pleaded in his answer it shall be upon the respondent ’ see rule a 60_tc_1057 the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter pleaded continued united_states tax_court reports congress in addressed tax litigation procedure by enacting sec_7491 entitled burden_of_proof to shift the burden_of_proof in some circumstances the tax_court rules then provided as they had for decades and still do that bur- den of proof on new_matter was on the respondent of course congress has the power to override the tax court’s rules and to provide however radically that new_matter could not be litigated in a deficiency case but the question that petitioners’ argument poses is whether con- gress actually did so in enacting the apa nothing in the statute requires or even suggests that intention c mayo foundation does not support petitioners’ argu- ment as petitioners point out the supreme court did state in mayo foundation u s pincite that- we are not inclined to carve out an approach to administrative review good for tax law only to the contrary we have expressly r ecogniz ed the importance of maintaining a uniform approach to judicial review of administrative action 527_us_150 but the preceding discussion in parts i a and i b shows that in looking beyond the nod in a deficiency case the tax_court does not violate administrative law principles or conventional standards of judicial review mayo foundation says little that is pertinent to the pending motion that case involved a dispute about the def- erence that a court should accord to agency regulations when construing an ambiguous statute and the case resolved a longstanding dispute about whether tax regulations should be given the deference articulated by the supreme court for agency regulations generally in 467_us_837 or should instead be reviewed under the less deferential standard previously employed by the supreme court in its review of tax regula- tions in nat’l muffler dealers ass’n inc v united_states 440_us_472 the court held in mayo foundation u s pincite that t he principles underlying our decision in chevron apply with full force in the tax context so that a in his answer it shall be upon the respondent emphasis added see rule a 109_tc_507 ax v commissioner court should accord chevron_deference to regulations in the tax context just as it would in any other agency context the issue now before us however does not involve any dis- pute about the deference to be accorded to agency regula- tions so mayo foundation has no direct relevance here even if mayo foundation can fairly be cited as a swat at tax exceptionalism a phrase not used in mayo foundation and if mayo foundation is construed not merely as a holding on deference to regulations but also as support for the broader proposition that judicial review of irs action is subject_to general administrative law principles that broader propo- sition is insufficient to achieve here the result that peti- tioners seek the supreme court did not by the language in mayo foundation quoted above impose a single one-size-fits-all paradigm for standard and scope of review for all types of cases involving disputes with agencies rather the distinc- tions explicit in u s c sec_704 between circumstances in which no special statutory review proceeding is applicable and circumstances such as the present deficiency case in which there is a special statutory review proceeding rel- evant to the subject matter in a court specified by statute plainly survive mayo foundation likewise the distinctions explicitly articulated in chenery i between matters com- mitted uniquely to agency discretion and matters that a court may determine itself survive mayo foundation consequently the tax_court when it considers in a defi- ciency case issues and arguments not stated in the irs’s nod is not proceeding at odds with the authorities that petitioners have cited ii petitioners do not show that unfair prejudice would result from the commissioner’s amendment of his answer in the alternative petitioners contend that even if the commissioner is otherwise permitted to plead in an answer contentions that were not in a notice_of_deficiency the commissioner should not be permitted to so plead in this instance in an amendment to the answer because of unfair prejudice that would result united_states tax_court reports a amendment of pleadings and prejudice the commissioner raises his two new issues economic_substance and ordinary and necessary not in his original answer filed date nor by an amendment of right made days thereafter see rule a second sentence but instead by an amendment to answer submitted under a motion for leave to amend that was filed on date about seven months after the original answer amendment of pleadings is addressed in rule a which as relevant here provides a party may amend a pleading only by leave of court and leave shall be given freely when justice so requires it is within our discretion to allow respondent to amend his answer 110_tc_172 but petitioners maintain we should not exercise our discretion to allow the amendment requested here because they say granting the motion would prejudice them central to petitioners’ opposition to the motion for leave to amend is their argument that the two issues in the nod ie whether the amount shown was a insurance expense and b paid are very simple issues in contrast to two very complicated new issues now proposed to be added ie whether the arrangement lacked economic_substance and whether the amounts paid were neither ordinary nor nec- essary petitioners now repeatedly characterize the nod- which disputes only a insurance expense and b paid - as raising only a straightforward expense substantiation dispute on which petitioners could easily prevail with the mere proof of an insurance expense payment such proof they say could be decisively made with available documents the checks invoices and policies substantiate that insur- ance payment in petitioners’ view ‘business purpose’ evi- dence would not be needed or relevant to substan- tiation of an insurance payment the addition of the issues of economic_substance and ordinary and necessary peti- tioners contend would prejudice them b analysis it is true that prejudice to the non-moving party is one of the reasons to disallow an amendment to the movant’s ax v commissioner pleadings but we reject petitioners’ contention of prejudice here for two reasons the relation of the new issues to the existing issues first but less important we are not at all persuaded that the nod is as simple as petitioners assert the question whether an arrangement is insurance can be highly com- plex and the question whether a deduction has been substantiated often depends on much more than proving the existence of a document that purports to impose a liability and proving the fact that money changed hands this is espe- cially true in the case of payments allegedly made to a related_person or entity the quintessence of insurance is the reasons not to allow amendment of a pleading include undue delay bad faith or dilatory motive on the part of the movant repeated failure to cure deficiencies by amendments previously allowed undue prejudice to the opposing party by virtue of allowance of the amendment futility of amendment etc 371_us_178 quoted in es- tate of strangi v commissioner 293_f3d_279 5th cir aff ’g in part rev’g in part 115_tc_478 see also 110_tc_172 petitioners do complain of the com- missioner’s supposed seven-month delay in pleading the new issues in early date but the commissioner shows that petitioners’ provi- sion of information about their contentions in may and date was a reasonable occasion for the commissioner in date to clarify his contentions in the absence of actual prejudice to petitioners the timing of the commissioner’s motion for leave does not reflect culpable delay that would warrant denying his motion as we recently explained in r v i guar co ltd subs v commis- sioner 145_tc_209 the meaning of insurance for federal_income_tax purposes has thus been developed chiefly through a process of common-law adjudica- tion in the seminal case addressing this subject the united_states su- preme court noted that h istorically and commonly insurance involves risk-shifting and risk-distributing 312_us_531 in addition to requiring risk_transfer and risk_distribution the courts have considered whether the transaction constitutes insur- ance in its commonly accepted sense and whether the risk transferred is an insurance risk e g 101_tc_173 aff ’d 73_f3d_799 8th cir these factors estab- lish a framework for determining the existence of insurance for federal tax purposes 96_tc_18 aff ’d 979_f2d_162 9th cir united_states tax_court reports shifting of risk and where an alleged insurance premium is paid to a captive entity owned by the very person who wants the coverage and makes the payment the question naturally arises whether risk has actually been shifted-a question not really answered just by showing an insurance_policy and since a payment to one’s own entity can some- times be the mere moving of money from one pocket to another the question whether a premium has really been paid to a captive insurer is not really answered just by showing a canceled check thus if an nod denies a deduc- tion for premiums_paid to a captive insurer because the irs says you did not establish that the amount shown was a insurance expense and b paid then that notice has raised much more than a straightforward expense substantiation dispute unfair timing second and more important prejudice for this purpose does not mean mere disadvantage see eg bhattacharyya v commissioner tcmemo_2007_19 93_tcm_711 allowing an amendment to the answer that increased the deficiency by a half-million dollars if it did then the commissioner’s interests would be prejudiced by the filing of every petition and a taxpayer’s interests would be prejudiced by the filing of even the original answer since he would have preferred a confession of judgment or a default and an answer that resists the petition would be prejudicial but it is not so the question of prejudice under rule a is not simply whether an amended pleading that includes the proposed new issues would make the case harder or more expensive for the other party than a pleading that lacks those issues rather the question is whether the addition of those new issues by a later amendment rather than by inclusion in the initial pleading works an unfair disadvantage to the other party where an amendment is requested on the eve of trial so that the other party is deprived of fair notice and an opportunity to prepare prejudice may be obvious in such an instance one could not say in the language of rule a that justice requires that leave be granted to amend see r v i guar co ltd subs v commissioner t c pincite ax v commissioner the pleading justice might require the opposite however where instead the non-moving party is given adequate time such as by a continuance of trial to respond to the new pleading there is no prejudice or any prejudice is cured see 83_tc_381 aff ’d 823_f2d_1310 9th cir because no trial date has yet been set petitioners have ample time to prepare to resist the commissioner’s new contentions we see no prejudice to petitioners in this cir- cumstance petitioners do complain about surprise and lack of fair notice but the gist of their argument is not with the timing of the raising of the arguments but with the supposed vagueness of the amended answer-an issue properly addressed in connection with their third contention dis- cussed in part iii below iii the commissioner’s amendment to his answer is ade- quate under rule b the commissioner’s motion for leave proposes an amend- ment to his answer that raises two new issues not in the nod- economic_substance and ordinary and necessary the motion admits at para that the commissioner will bear the burden_of_proof with respect to the micro-captive arrangement’s lack of economic_substance because though the motion does not spell it out he evidently acknowledges that the issue is new_matter under rule a peti- tioners contend however that both new issues are new_matter for which the commissioner bears the burden_of_proof and in a sur-reply opposing the motion petitioners fur- ther contend that under rule b the proposed amended answer is therefore deficient in its pleading of the ordinary and necessary issue rule a provides that in respect of any new_matter pleaded in the answer the burden_of_proof shall be upon the respondent rule b provides that the answer shall contain a clear and concise statement of every ground in fact as we note above the nod did disallow a deduction of dollar_figure claimed by medit by explaining that petitioners did not establish that a part of the insurance expense claimed on your tax_return was ordi- nary and necessary to your business this amounted to less than of the captive insurance premiums disallowed in the nod united_states tax_court reports together with the facts in support thereof on which the commissioner relies and has the burden_of_proof thus if an issue is new_matter under rule a then under rule b the answer must contain the facts in support thereof the nod asserts that petitioners did not establish that the amount shown was a insurance expense and b paid emphasis added the motion for leave would add the asser- tion that a mounts paid as premiums through the micro- captive arrangement were neither ordinary nor necessary the commissioner’s position is that the ordinary and nec- essary issue is implicit in the nod’s insurance issue and that as a consequence it is not new_matter under rule a to which the pleading requirement of rule b applies we agree-and petitioners’ own submissions bear out the commissioner’s contention petitioners state three times within the past two years this court found that insur- ance premiums_paid to a captive_insurance_company constituted ordi- nary and necessary business_expenses see rent-a-center inc v commissioner t c securitas holdings inc v commis- sioner tcmemo_2014_225 date and rvi v commis- sioner t c no date those three cases answered the ordinary and necessary business_expense question by focusing on whether the policies i covered insurable risk ii shifted risk from the insured to the insurer and iii distributed risk among unrelated parties and iv appeared to be insurance within common usage thus petitioners’ description of the ordinary and necessary issue in the captive insurance context overlaps very substan- tially with the description of the insurance issue in r v i guar co ltd subs v commissioner 145_tc_209 ndollar_figure because of petitioners’ truncated view of the nod’s dispute about insurance they fail to see this overlap but when the nod’s assertion that petitioners did not establish that the amount shown was insurance the commissioner’s motion for leave states in para disallowing the insurance related deductions because such expenses were neither ordi- nary nor necessary however is implicit in the notice_of_deficiency re- spondent however makes the related affirmative allegations out of an abundance of caution the third of these three cases-r v i guar co ltd subs v com- missioner t c 209-did not involve a captive_insurance_company ax v commissioner expense is construed with reasonable breadth it is indeed broad enough to encompass the later assertion that the amount was neither ordinary nor necessary consequently the ordinary and necessary issue is not new_matter and is not subject_to the pleading requirement of rule b as to facts in support thereof to reflect the foregoing an appropriate order will be issued f see 644_f2d_1385 9th cir i f a deficiency_notice is broadly worded and the commissioner later advances a theory not inconsistent with that language the theory does not con- stitute new_matter and the burden_of_proof remains with the taxpayer rev’g tcmemo_1978_392 by holding that the ordinary and necessary issue is not subject_to the pleading requirement of rule b we do not by any means foreclose petitioners from using discovery informal and formal to learn the details of the commissioner’s contentions and the facts known to him that are rel- evant to those contentions
